Citation Nr: 0737004	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-27 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for right ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Togus, 
Maine.

The veteran testified at a hearing before a Decisision Review 
Officer of the RO in November 2005.  A transcript of the 
hearing is of record.


FINDING OF FACT

The veteran's right ear hearing loss disability was not 
present in service or within one year after his discharge 
from service and is not etiologically related to service.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or 
aggravated by active duty, and its incurrence or aggravation 
during active duty may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit any pertinent evidence in his possession, by 
letter mailed in October 2004, prior to its initial 
adjudication of the claim.  Although the veteran was not 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for service 
connection for right ear hearing loss disability until March 
2006, after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
right ear hearing loss disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claim is no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and that service medical records 
and pertinent VA medical records have been obtained.  Neither 
the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records show that the veteran made no 
complaint and received no medical treatment related to his 
ears or hearing during service.  A July 1964 report of 
medical examination performed prior to discharge shows that 
the veteran's hearing and ears were normal.  On physical 
profile evaluation (PULHES), the veteran was assigned the 
highest functional rating for hearing and ears.

The first diagnosis of right ear hearing loss in the 
veteran's post-service medical records was rendered at a July 
2005 VA audiological examination.  That examination yielded 
the following puretone thresholds: 

Hertz (Hz)	|500	|1000	|2000	|3000	|4000
	|
Right		|50	|50	|65	|70	|65	|

Speech discrimination was measured at 70 percent for the 
right ear.  The examiner diagnosed the veteran with mild to 
moderately-severe hearing loss in the right ear.  She noted, 
however, that the speech discrimination score was 
inconsistent with the puretone threshold findings and that 
this inconsistency suggested functional overlay.

The examiner was asked to state an opinion with respect to 
medical nexus.  She explained that despite the inconclusive 
test results, it was less than likely that the veteran's 
right ear hearing loss was related to military noise 
exposure.  In support of her opinion, the examiner noted that 
hearing loss due to noise exposure was not known to be 
progressive and that the veteran's separation examination 
revealed his right ear hearing to be within normal limits.

There is no medical opinion of record that refutes the VA 
examiner's opinion.  The veteran did submit a December 2005 
lay statement from his former spouse, who stated that she 
believes the veteran's right ear hearing loss is related to 
his experience as a member of a competitive Army rifle team.  
This opinion, however, does not constitute competent medical 
nexus evidence because it is offered by a lay person, who has 
no medical training and is not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran has attempted to support his claim for service 
connection by showing that his right ear hearing loss existed 
prior to the July 2005 diagnosis.  At a local hearing held in 
November 2005, the veteran testified that two private 
physicians informed him that they suspected he had hearing 
problems in the early and mid-1980s.  He acknowledged, 
however, that neither of these doctors formally evaluated his 
hearing or rendered a diagnosis.  The veteran also testified 
that his mother noticed his hearing problems shortly after 
his discharge from service and submitted a December 2005 lay 
statement from his current spouse, who stated that she first 
observed his hearing loss in 1989.  However, these statements 
cannot be used to establish an earlier diagnosis date since 
they were rendered by lay persons, who, as noted above, are 
unqualified to render medical opinions.  Moreover, none of 
these statements address the veteran's hearing disability 
according to the VA standards listed in 38 C.F.R. § 3.385 
and, therefore, cannot be used to establish the presence of 
hearing loss disability for VA purposes.

While the veteran clearly has a current right ear hearing 
loss disability as defined by VA standards, there is no 
competent medical evidence of such a disability until 2005, 
more than four decades after service.  As noted above, there 
is of record no medical evidence that could be used to 
establish an earlier diagnosis of right ear hearing loss or 
that contradicts the VA examiner's opinion that it is less 
than likely that the veteran's right ear hearing loss is the 
result of any military noise exposure.  Accordingly, the 
Board concludes that a preponderance of the evidence weighs 
against this claim and that service connection for right ear 
hearing loss disability is not warranted.


ORDER

Service connection for right ear hearing loss disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


